DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-10 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2018 was considered by the examiner.  Note: the non-English references cited in the IDS have only had those portions considered which have been translated into English, and any portion(s) not provided in English has not been considered.   

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claim 8 recites the limitation “the swivel axis” and “the other bearing surface”.  However, there 
Claim 9 recites the limitation “the bundle forming device”.  However, there appears to be insufficient antecedent basis for these limitations in the claim.  Accordingly, it appears that this recitation should be presented as –a bundle forming device--.  
Appropriate correction is required.

Drawings
The drawings were received on 10/30/2018.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bundle exit part" and “the exit part”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 5 as written 
Claim 6 recites the limitation "the holder" and “the exit part”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 6 as written currently depends from claim 1, however claim 5 presents “a holder” which claim 6 appears to be referring to with the limitation “the holder”. As such, it is unclear if claim 6 should depend from claim 5 or if Applicant is intending to newly present “a holder” in the claim.  Claim 6 as written currently depends from claim 1, however claim 5 presents “the exit part” which claim 6 appears to be referring to with the limitation “the exit part”. As such, it is unclear if claim 6 should depend from claim 5 or if Applicant is intending to newly present “an exit part” in the claim.
Claim 7 recites the limitation "the holder" and “the swivel bearing of the exit part”, “the exit part”, and “the locking device”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 7 as written currently depends from claim 1, however claim 5 presents “a holder” which claim 7 appears to be referring to with the limitation “the holder”. As such, it is unclear if claim 7 should depend from claim 5 or if Applicant is intending to newly present “a holder” in the claim.  Claim 7 as written currently depends from claim 1, however claim 5 presents “the exit part” which claim 7 appears to be referring to with the limitation “the exit part”. As such, it is unclear if claim 7 should 
Claim 8 recites the limitation "the locking device".  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 as written currently depends from claim 1, however claim 6 presents “a locking device” which claim 8 appears to be referring to with the limitation “the locking device”. As such, it is unclear if claim 8 should depend from claim 6 or if Applicant is intending to newly present “a locking device” in the claim.
Claim 9 recites the limitation "the bundle exit part".  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 as written currently depends from claim 1, however claim 4 presents “a bundle exit part” which claim 9 appears to be referring to with the limitation “the bundle exit part”. As such, it is unclear if claim 9 should depend from claim 4 or if Applicant is intending to newly present “a bundle exit part” in the claim.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by FR 2333189, (hereinafter, FR-189). 

At the outset, the applicant is reminded that:
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 
Re Clm 1: FR-189 discloses a coupling device (see Figs. 1-3) for releasably connecting conduit sections, comprising 
two connector block parts (2 and 12), which can be coupled to each other (see Fig. 1) and which each have 
a plurality of receptacles (5, 6 and 21, 22) for corresponding connector parts to be connected to one another (see Fig. 1) and which are arranged at the ends of the conduit sections, 
characterized in that at least one connector block part dedicated to a guide device (1), which bundles the conduit sections (see Fig. 1) associated with the respective connector parts to form a conduit bundle (see Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2333189, (hereinafter, FR-189) as applied to claim 1 above, in view of Levin (WO 2009/041862).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 2: FR-189 discloses the guide device.
FR-189 fails to disclose a device that is adjustable in such a way that it specifies a course direction for the relevant bundle.
However, Levin teaches a device that is adjustable in such a way that it specifies a course direction for the relevant bundle (see the structures in Fig. 3 and the movability illustrated in Fig. 2, and see page 5 lines 10-20, also 17, 19b, and the components 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-189, to have had adjustability in such a way that it specifies a course direction for the relevant bundle, as taught by Levin, for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would have yielded the same predictable results of protecting and securing the members which are held by said structural arrangement.
Re Clm 3: FR-189 discloses the guide device.
FR-189 fails to disclose a device is arranged at a distance from the associated connector block part and is adjustable such that a course direction can be specified for the bundle, which differs from the course direction of conduit sections between two parts.
However, Levin teaches a device a device is arranged at a distance from the associated connector block part and is adjustable such that a course direction can be specified for the bundle, which differs from the course direction of conduit sections between two parts (see the structures in Figs. 2 and 3 and see page 5 lines 10-20, also 17, 19b, and the components which hold these components together and to the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-189, to have had a device arranged at a distance from the associated connector block part and is adjustable such that a course direction can be specified for the bundle, which differs from the course direction of the conduit sections between connector block part and guide device, as taught by Levin, for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would have yielded the same predictable results of protecting and securing the members which are held by said structural arrangement.
Re Clm 4: FR-189 discloses the guide device.
FR-189 fails to disclose a device for bundling conduit sections to the bundle has a bundle exit part having an adjustable position.
However, Levin teaches a device that is for bundling conduit sections to the bundle has a bundle exit part (see Levi, Figs. 3 and 2, 19b and the ring clamp/strap) having an adjustable position (see Levi, Figs. 3 and 2 for the positions), for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-189, to have had the guide device for bundling the conduit sections to the bundle has a bundle exit part having an adjustable position, as taught by Levin, for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would have yielded the same predictable results of protecting and securing the members which are held by said structural arrangement.
Re Clm 5: FR-189 discloses the connector block part.
FR-189 fails to disclose the bundle exit part (Figs. 3 and 2, 19b and the ring clamp/strap) is adjustably mounted on a holder (brackets which holds/brackets 19b to 19a), which holds the exit part at a distance from another part (the combination of references would have had such at a distance from the connector block).
However, Levin teaches the bundle exit part (Figs. 3 and 2, 19b and the ring clamp/strap) is adjustably mounted on a holder (brackets which holds/brackets 19b to 19a), which holds the exit part at a distance from another part (the combination of references would have had such at a distance from another part), for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would have yielded the same predictable results of protecting and securing the members which are held by said structural arrangement.	

Re Clm 6: FR-189 fails to disclose the exit part is swivel mounted at the holder by means of a bearing, which has a locking device which can be used to specify the selected swivel angle of the exit part relative to the holder.  
However, Levin teaches that the exit part (see Levi, Figs. 3 and 2, 19b) is swivel mounted at the holder (see Figs. 2 and 3 which illustrate that the components can swivel) by means of a bearing (where bearing is defined as a machine or structural part that supports another part, see the pins), which has a locking device (the ring clamp/strap which attaches to 19b), which can be used to specify the selected swivel angle of the exit part relative to the holder (the ring clamp/strap which attaches to 19b is made to or is capable of being used to specify the selected swivel angle of the exit part relative to the holder when securing 14 to 19b), for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would have yielded the same predictable results of protecting and securing the members which are held by said structural arrangement.	

Re Clm 7: FR-189 discloses the associated connector block part.
FR-189 fails to disclose that the holder comprises two side walls extending at a distance from each other and parallel to each other away from a part and each forms a bearing surface for the swivel bearing of the exit part, against which an associated bearing surface of the exit part rests, and such that the locking device is effective between these bearing surfaces.
However, Levin teaches that the holder the two structures which hold 19a to 19b and the two pins) comprises two side walls (see the walls of the two structures which hold 19a to 19b) extending at a distance from each other and parallel to each other away from an associated part and each forms a bearing (where bearing is defined as a machine or structural part that supports another part, see the pins) surface (the surfaces of the pins) for the swivel bearing of the exit part (see Figs. 2 and 3), against which an associated bearing surface of the exit part (the holes which the pins go through) rests (see Figs. 2 and 3), and such that the locking device (the ring clamp/strap which 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-189, to have had that the holder comprises two side walls extending at a distance from each other and parallel to each other away from the associated connector block part and each forms a bearing surface for the swivel bearing of the exit part, against which an associated bearing surface of the exit part rests, and such that the locking device is effective between these bearing surfaces, as taught by Levin, for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would have yielded the same predictable results of protecting and securing the members which are held by said structural arrangement.
Re Clm 9: FR-189 discloses the bundle forming device.
FR-189 fails to disclose a strain relief is provided at the bundle exit part.
However, Levin teaches a strain relief (the ring clamp/strap which attaches to 19b) is provided at the bundle exit part (19b), for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-189, to have had a strain relief is provided at the bundle exit part, as taught by Levin, for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would have yielded the same predictable results of protecting and securing the members which are held by said structural arrangement.
Re Clm 10: FR-189 fails to disclose laterally projecting handle parts for handling by a user are mounted on the side walls of the holder of the exit part.
However, Levin teaches laterally projecting handle parts (the heads of the pins that extend out laterally from the brackets that connect 19b and 19a) for handling by a user are mounted on the side walls of the holder (the side walls of the brackets that connect 19b and 19a) of the exit part (19b), for the purpose of providing a means to allow movement in order to prevent damage from over stressing or unwanted movement, alternatively, to provide a structural arrangement which would have yielded the same predictable results of protecting and securing the members which are held by said structural arrangement.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-189, to have had laterally projecting handle parts for handling by a user .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (features of connecting multiple tubular members together) which are similar to the applicant’s claimed invention; US-20020096879, US-20170202128, US-1173997, US-1198705, US-3767234, US-4288107, US-4950255, and US-3527480.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/12/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679